Citation Nr: 1643492	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  08-26 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from August 1946 to March 1947.  The Veteran died in September 1981.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.    

The Board previously remanded this claim for additional development in December 2009.  The Board finds that there has been substantial compliance with the December 2009 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In the December 2009 remand, the Board found that the record raised a claim for special monthly death pension based on the need for regular aid and attendance.  The Board found that the determination regarding death pension benefits was inextricably intertwined with a claim for special monthly pension based on aid and attendance.  The claim for special monthly pension based on aid and attendance was remanded in December 2009 for development and adjudication.  In June 2010, the RO provided the appellant with notice of the evidence required to substantiate a claim for special monthly pension based on the need for regular aid and attendance.  A May 2016 rating decision denied special monthly pension based on the need for aid and attendance benefits.  The appellant has not appealed the May 2016 rating decision.  Therefore, the issue of entitlement to special monthly death pension is not properly before the Board at this time.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The appellant's countable income for the period pertinent to the appellant's claim exceeded the maximum annual income for pension benefits.


CONCLUSION OF LAW

The criteria for death pension benefits have not been met.  38 U.S.C.A. § 1521  (West 2014); 38 C.F.R. §§ 3.3 (b)(3), 3.23, 3.271, 3.272, 3.273 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).

As the law, and not the facts, is dispositive of the issue on appeal, the duties to notify and assist imposed by the VCAA are not applicable in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).




Analysis of Claim

The appellant claims entitlement to VA death pension benefits as the surviving spouse of a veteran with qualifying wartime service.  

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's non-service connected death.  38 U.S.C.A. § 1541 (a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3 (b)(4).  The Veteran in this case served on active duty from August 1946 to March 1947.  Thus, the Veteran had qualifying wartime service.  

In determining the surviving spouse's annual countable family income, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded.  38 C.F.R. 
§§ 3.271, 3.272(a).  Recurring income means income which is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.) and which will continue throughout an entire 12-month annualization period, such as gross income from salary or wages.  The amount of recurring income for pension purposes will be the amount received or anticipated during a twelve-month annualization period.  38 C.F.R. § 3.271 (a)(1).  Whenever there is a change in the maximum annual pension rate, or in the surviving spouse's family income, the monthly rate of pension payable shall be adjusted effective as of the date of change.  38 C.F.R. § 3.273.

Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. §  3.272 (h).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  38 C.F.R. §  3.272 (h).  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period; to the extent they were paid. 38 C.F.R. §  3.272 (g)(1)(iii).  Exclusions from income do not include Social Security Administration (SSA) benefits.  38 C.F.R. §  3.272.  Such income is therefore included as countable income. 

The appellant filed her claim in June 2007.  The total maximum annual pension rates (MAPR) for a surviving spouse with no dependents, as of June 27, 2007, was $7,329.  Five percent of this amount is $366 for purposes of medical expenses eligible for exclusion.     

In the June 2007 claim, the appellant reported a monthly pension of  $721.00 and monthly Social Security benefits of $392.00.  Based on that information, the RO determined that she had a countable income of $13,363.00.  In the August 2007 decision, the RO denied the claim, finding that the appellant's income of $13,363.00 exceeded the limit of $7,329, which was in effective on the date of her claim.  See 38 C.F.R. § 3.23 (a)(5).  

In the Notice of Disagreement, the appellant stated that her medical expenses were not deducted from her countable income.  She submitted a report of medical expenses in September 2007.  That report shows that the appellant had $1,138.11 in expenses for a six-month period from June 2007 to December 2007.  The appellant noted that her medical expenses for the entire year were twice the amount listed in the medical expense report.  Therefore, her total medical expenses for 2007 were  $2,276.22.  After medical expenses in excess of five percent of the MAPR are deducted, the appellant's countable income for 2007 is $11,446.00.  

In the June 2016 Supplemental Statement of the Case, the RO found that the appellant's countable income for 2007 was $11,706.00.  However, the SSOC did not show the specific calculations used to determine the appellant's countable income.  The Board has reviewed the income and medical expenses reported by the appellant and concludes that her countable income for 2007 was $11,446.00.  The appellant's countable income therefore exceeded the maximum countable income for death pension benefits for 2007, which was $7,329.  See 38 C.F.R. § 3.23 (a)(5).  

The evidence of record does not show that the appellant has met the pension income requirements for any year since 2007.  The MAPR for a surviving spouse with no dependents was $8,219 effective December 1, 2011; $8,359 from December 1, 2012; and $8,485 from December 1, 2013.  In February 2010, the RO requested additional information about the appellant's medical expenses since 2007.  No additional evidence was received in response to the RO's request.    

The Board finds that the appellant's countable income exceeds the maximum annual income allowed for the payment of death pension benefits.  Because the appellant's countable income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, her claim of entitlement to nonservice-connected death pension benefits must be denied.











ORDER

Entitlement to payment of death pension benefits is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


